11‐4872(L) 
United States v. Certified Environmental Services, Inc. 

                                                    
                                   UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 

                                                    _______________                        

                                                   August Term, 2012 

(Argued: June 14, 2013                                                          Decided: May 28, 2014) 

         Docket Nos. 11‐4872(Lead), 11‐4875(Con), 11‐4877(Con), 11‐4974(Con), 
              11‐4976(Con), 11‐4968(XAP), 11‐4969(XAP), 11‐4972(XAP) 
                                  _______________ 

                                             UNITED STATES OF AMERICA, 
                                                           
                                              Appellee‐Cross‐Appellant, 

                                                             —v.— 

     CERTIFIED ENVIRONMENTAL SERVICES, INC., NICOLE COPELAND, ELISA DUNN,   
                                         
                      Defendants‐Appellants‐Cross‐Appellees, 

                                    BARBARA DUCHENE, THOMAS JULIANO, 

                                                           Defendants, 

                                             SANDY ALLEN, FRANK ONOFF, 

                                                  Defendants‐Appellees. 

                                                      _______________ 

                                                                  
 
B e f o r e : 

                  RAGGI and CARNEY, Circuit Judges, and RAKOFF, District Judge.1 

                                                    _______________ 

       Appeals and cross‐appeal from judgments of conviction and sentence 
entered by the United States District Court for the Northern District of New York 
(Hurd, J.) on November 3, 2011. The defendants, consisting of an asbestos air 
monitoring company, five of its employees, and an employee of an asbestos 
abatement contractor, were convicted, collectively, of fifteen counts of 
conspiracy, mail fraud, and false statements. The charges related to a scheme by 
which the defendants undertook to violate various state and federal 
environmental regulations and to certify that proper air monitoring had been 
conducted when it had not. Defendants‐Appellants‐Cross‐Appellees Certified 
Environmental Services, Inc. (“CES”), Nicole Copeland, and Elisa Dunn appeal 
their convictions, arguing that the district court improperly excluded evidence 
that the defendants acted in the good‐faith belief that they were complying with 
applicable state regulations, and that the prosecutors engaged in misconduct. 
The Government appeals the sentences given to Defendants‐Appellees Sandy 
Allen and Frank Onoff, arguing that the district court miscalculated the amount 
of restitution, committed procedural errors in determining the applicable 
advisory guidelines ranges, and imposed sentences that were substantively 
unreasonable. 
 
       We hold that the district court erred in excluding the proffered evidence of 
the defendants’ good faith, and that, as the Government concedes on appeal, the 
prosecutors committed multiple instances of misconduct throughout the trial. 
We further hold that the prejudice resulting from the district court’s erroneous 
evidentiary ruling and the prosecutors’ misconduct was sufficient to violate the 
defendants’ right to a fair trial. We therefore vacate the judgments of conviction 
of CES, Copeland, and Dunn, and remand for a new trial as to them. With 
respect to the Government’s appeal from the sentences of Allen and Onoff, we 

                                                 
1     The Honorable Jed S. Rakoff, of the Southern District of New York, sitting by designation. 
                                                           2
 
hold that the district court erred in calculating the amount of restitution and in 
calculating the advisory guidelines range. We therefore vacate the sentences of 
Allen and Onoff and remand for resentencing as to them.   
 
      VACATED and REMANDED. 
                                  _______________ 

                 GABRIEL M. NUGENT (Daniel J. French, on the brief) Hiscock & 
                   Barclay, LLP, Syracuse, NY, for 
                   Defendant‐Appellant‐Cross‐Appellee Certified Environmental 
                   Services, Inc. 
              
                 BRIAN J. FISCHER , MATTHEW D. CIPOLLA, Jenner & Block LLP, 
                    New York, NY (Carl N. Wedoff, Jenner & Block LLP, New 
                    York, NY; Donald T. Kinsella, Stockli, Greene, Slevin & Peters 
                    LLP, Albany, NY on the brief), for 
                    Defendant‐Appellant‐Cross‐Appellee Nicole Copeland. 
                  
                 DENNIS B. SCHLENKER, ESQ., Albany, NY, for 
                    Defendant‐Appellant‐Cross‐Appellee Elisa Dunn. 
                  
                 CRAIG A. BENEDICT, Assistant United States Attorney (Rajit S. 
                    Dosanjh, Assistant United States Attorney, on the brief), for 
                    Richard S. Hartunian, United States Attorney for the Northern 
                    District of New York, Syracuse, NY, for 
                    Appellee‐Cross‐Appellant the United States of America. 
                  
                 JAMES R. MCGRAW, ESQ., Syracuse, NY, for Defendant‐Appellee 
                    Sandy Allen. 
                  
                                  _______________ 

                                           



                                          3
 
RAKOFF, District Judge: 

      Certified Environmental Services, Inc. (“CES”); Nicole Copeland, former 

CES Technical Services Manager; and Elisa Dunn, former CES air monitor and 

field supervisor, appeal from their convictions of conspiracy, aiding and abetting 

violations of the Clean Air Act, mail fraud, and making false statements to 

federal officials. Seeking a new trial, these defendants contend that the district 

court improperly excluded evidence that they acted under a good‐faith belief 

that they were complying with state law and that, in any event, their convictions 

and sentences were irreparably tainted by prosecutorial misconduct. The 

Government cross‐appeals the sentences given to CES, Copeland, and Dunn, and 

appeals from the sentences given to Sandy Allen, a CES air monitor, and Frank 

Onoff, a supervisor at a contractor that performed improper asbestos abatement 

work. The Government argues that the district court erred in determining 

restitution, erred in calculating loss, misapplied the advisory sentencing 

guidelines, and imposed sentences that were substantively unreasonable. 




                                          4
 
      For the reasons that follow, we vacate the convictions of CES, Copeland, 

and Dunn, and remand for a new trial. We also vacate the sentences of Allen and 

Onoff and remand for resentencing. 

                                  BACKGROUND 

I.    Regulatory Framework 

      Certain technical state and federal regulations governing the removal of 

asbestos underlie the charges in this case. Asbestos is severely toxic, and 

“medical science has not established any minimum level of exposure to asbestos 

fibers which is considered to be safe.” 20 U.S.C. § 3601(a)(3). Its complete 

removal is therefore required by both federal and state regulations.   

      A.     Federal Regulations 

      Under the Clean Air Act, 42 U.S.C. §§ 7401‐7515, the Environmental 

Protection Agency (“EPA”) is authorized to adopt what the agency has called 

“national emission standards for hazardous air pollutants,” including asbestos. 

See 40 C.F.R. pt. 61; 42 U.S.C. § 7412(c) & (d). The standards for asbestos are 

enforced in part by work‐practice standards that govern covered renovation and 

demolition activities involving asbestos. See 40 C.F.R. § 61.145; see also 42 U.S.C. § 



                                          5
 
7412(h). As relevant here, these work‐practice standards provide that, when 

removing regulated asbestos‐containing material, the site owner or operator 

must wet the material to prevent it from escaping into the air and must ensure 

that the material remains adequately wetted until it is packed and sealed in 

leak‐tight containers. See 40 C.F.R. §§ 61.145(c)(6)(i), 61.150. Asbestos‐containing 

material is not adequately wetted “[i]f visible emissions are observed coming 

from [the] material.” Id. § 61.141. The owner or operator also must ensure that no 

visible emissions are discharged to the outside air and must deposit the material 

with an authorized disposal site as soon as practicable. Id. § 61.150(a)–(b). The 

Clean Air Act provides criminal penalties for any person who knowingly 

violates these work‐practice standards. See 42 U.S.C. § 7413(c)(1). 

      Under the Toxic Substances Control Act (“TSCA”), 15 U.S.C. §§ 2601‐2697, 

the EPA has promulgated additional regulations governing asbestos removal 

from elementary and secondary school facilities. See 40 C.F.R. pt. 763, subpt. E; 

see also 15 U.S.C. § 2643. As relevant here, these regulations require that, after any 

asbestos abatement project is completed, the school must confirm that the area is 

free of asbestos by, among other things, designating a person to “collect air 



                                          6
 
samples using aggressive sampling.” 40 C.F.R. § 763.90(i)(2)(i). “[A]ggressive 

sampling” involves taking steps before and during sample collection to dislodge 

asbestos particles that may have settled on the surfaces in the work area. 

Beforehand, the “floors, ceiling and walls [must] be swept with the exhaust of a 

. . . leaf blower,” and during collection, “[s]tationary fans” must be situated, one 

for each ten thousand cubic feet of worksite, with the “[f]an air . . . directed 

toward the ceiling.” Id. pt. 763, subpt. E, App. A, III.B.7(d)(iii), (iv). 

        EPA regulations under the TSCA also contain provisions to avoid conflicts 

of interest. The regulations provide that “[s]ampling operations must be 

performed by qualified individuals completely independent of the abatement 

contractor.” Id. II.B.2, III.B.1. Similarly, “[a]ll sample preparation and analysis 

[must] be performed by a laboratory independent of the abatement contractor.” 

Id. II.E.1. 

        Asbestos abatement activities are also regulated by the Occupational 

Safety and Health Administration (“OSHA”) under the Occupational Safety and 

Health Act. See 29 C.F.R. § 1926.1101; 29 U.S.C. § 655. OSHA regulations impose 

numerous requirements on employers to ensure the wellbeing of employees who 



                                            7
 
perform abatement work. See 29 U.S.C. § 654(a). For example, the regulations 

require employers to “provide or require the use of protective clothing, such as 

coveralls or similar whole‐body clothing, head coverings, gloves, and foot 

coverings.” 29 C.F.R. § 1926.1101(i)(1). Employers must ensure that their 

employees enter and exit the work area through “[d]econtamination areas” 

designed to prevent asbestos from escaping into the surrounding environment. 

Id. § 1926.1101(j)(1)(i). Employers must also provide respirators to employees 

who work with certain categories of asbestos‐containing materials. Id. § 

1926.1101(h).   

      In addition, OSHA regulations require employers to “perform monitoring 

to determine accurately the airborne concentrations of asbestos to which 

employees may be exposed.” Id. § 1926.1101(f)(1)(i). Employees must wear air 

sampling devices to collect representative “breathing zone air samples,” id. § 

1926.1101(f)(1)(ii), which are then subjected to laboratory analysis to determine 

each employee’s asbestos exposure. Individuals who perform this analysis must 

receive specialized training. See id. § 1926.1101, App. A.II.3. 

 



                                           8
 
      B.     State Regulations 

      Asbestos abatement activities in New York are also subject to state 

regulation under New York Industrial Code Rule 56 (the “Code Rule”), 12 

N.Y.C.R.R. pt. 56 (1994), enforced by the New York State Department of Labor 

(“DOL”). The Code Rule at times mirrors federal requirements and at times is 

stricter. As relevant here, the Code Rule imposes requirements for preparing the 

work area, for performing abatement work, for cleaning up after the abatement 

work is complete, and for air monitoring. The Code Rule also contains certain 

standard variances and exceptions. 

      With respect to pre‐abatement procedures, the Code Rule requires 

contractors to construct containment structures around the work area, known as 

“isolation barriers.” Id. § 56‐8.1(j). These barriers consist of two layers of plastic 

sheeting (referred to as “poly”), which must be placed over “all openings” in the 

work area, including windows, doors, skylights, corridors, and ducts (often 

referred to as “criticals”). Id. In addition to the criticals, contractors also must 

place two layers of poly over all surfaces in the work area, including floors, 

walls, and ceilings, exposing only the asbestos to be removed. Id. § 56‐8.1(k)(5). 



                                            9
 
All seams in the poly must be staggered from one another and sealed with tape. 

Id. 

       Like the OSHA regulations, the Code Rule also requires contractors to 

construct decontamination areas, which must be separated from the work area 

by “airlocks” to ensure that asbestos does not escape into the surrounding 

environment. Id. §§ 56‐9.1‐56‐10.1. To the same end, the Code Rule also requires 

contractors to establish negative air pressure in the work area relative to the 

areas outside, “to ensure that contaminated air in the work area does not filter 

back to an uncontaminated area.” Id. § 56‐6.1(c). Once the isolation barriers have 

been erected and negative pressure is established, the contractor must wait 

twelve hours before beginning abatement work to ensure that the barriers 

remain secure and intact. Id. § 56‐11.1(b). The contractor then must maintain 

negative air pressure “continuously, 24 hours a day, from the start of the 

abatement work through the cleanup operations and clearance air monitoring.” 

Id. § 56‐6.1(b). 

       With respect to the abatement itself, the Code Rule makes plain that “[n]o 

dry removal or disturbance of asbestos material shall be permitted.” Id. 



                                         10
 
§ 56.12.1(a). Rather, “[t]he asbestos material shall be wetted frequently,” id. 

§ 56‐12.1(b), and must be either bagged immediately once removed or dropped 

into a flexible catch basin, id. § 56‐12.1(c). All abatement workers, including air 

monitors, must enter and exit the work area through the decontamination area, 

and must sign a log each time they do so. Id. § 56‐4.1(a)–(b). Workers exiting the 

work area must decontaminate themselves, their equipment, and the bags 

containing asbestos waste before leaving. Id. § 56‐5.1(a)–(f). 

      Once asbestos material has been removed from the work area, the Code 

Rule imposes detailed requirements for cleanup activities. First, the contractor 

must place all asbestos waste in proper containers. Id. § 56‐15.2(a). Then the 

contractor must “wet‐clean[]” the work area, id.§ 56‐15.2(b) — in other words, 

the contractor must “eliminat[e] asbestos contamination from surfaces, 

equipment or other objects by using cloths, mops, or other cleaning tools which 

have been dampened with amended water,” id. § 56‐1.4(bz). After the first 

wet‐cleaning, the contractor can remove the first layer of poly from the surfaces 

of the work area, leaving the criticals in place. Id. § 56‐15.2(c). The contractor 

must then observe a twelve‐hour waiting period to allow agitated asbestos fibers 



                                          11
 
to settle. After the waiting period, the contractor performs a second wet‐cleaning, 

after which the second layer of poly can be removed from the surfaces in the 

work area. Id. § 56‐15.2(d). After a second twelve‐hour waiting period, the 

contractor performs a third wet‐cleaning, after which all tools, equipment, and 

containers of asbestos waste are decontaminated and removed. Id. 

§ 56‐15.2(e)–(g). It is at this point that an air monitor like Defendant CES 

performs “[c]learance air monitoring.” Id. § 56‐15.2(h). Only after clearance air 

monitoring yields passing results can the contractor finally remove the criticals 

and eliminate negative air pressure. Id. § 56‐15.2(i). 

      With respect to air monitoring, the Code Rule prescribes several different 

kinds of monitoring. For most abatement projects, the Code Rule requires 

“background” air sampling to determine asbestos concentrations both inside and 

outside before the project commences, as well as “[p]re‐abatement” air sampling 

while the work area is being set up. See id. § 56‐17.1 tbl. 1. For non‐minor 

abatement projects, the Code Rule also requires air sampling during the course 

of the project. Id. Most important, the Cod Rule, with minor exceptions not here 

relevant, requires “clearance air monitoring” on all abatement projects. Id. 



                                          12
 
Clearance air monitoring consists of “[t]he collection of a volume of air using 

aggressive sampling techniques,” which is then “analyzed to determine the 

airborne concentration of fibers upon conclusion of an asbestos abatement 

project.” Id. § 56‐1.4(x). 

       Because clearance air monitoring serves to confirm that all prior abatement 

work has been successful and that the work area is safe, the Code Rule carefully 

restricts how it is conducted. To begin with, the Code Rule, with minor 

exceptions not here relevant, provides that “[a]ir sampling and analysis shall not 

be performed by any party involved with the asbestos project.” Id. § 56‐17.4(a). In 

addition, the individual who conducts air sampling must have “been trained in 

the selected methodology of sampling and analysis of asbestos,” and must 

possess a state‐issued technician’s certificate. Id. § 56‐17.4(b). Clearance air 

sampling may not commence until “no visible pools of liquid or condensation 

remain,” at least twelve hours after the third wet cleaning. Id. § 56‐17.2(a). At that 

point, the technician collects an air sample by using a pump to draw air through 

a filter cassette that captures airborne asbestos fibers. Id. § 56‐17.5(a). The Code 




                                          13
 
Rule specifies the rate at which air is drawn through the cassette by the pump, 

which the technician must calibrate before and after each use. Id. § 56‐17.5(b). 

       The Code Rule also requires the use of “aggressive sampling techniques,” 

similar to those mandated under the EPA’s TSCA regulations, to dislodge 

asbestos fibers that have settled out of the air. Before sampling begins, “the 

exhaust of forced‐air equipment shall be directed against all walls, ceilings, 

floors, ledges and other surfaces in the rooms” for a minimum of “five minutes 

per 1,000 square feet of floor.” Id. § 56‐17.2(f)(1). During sampling, a minimum 

20‐inch diameter fan “shall be placed in the center of each room,” with one fan 

per ten thousand cubic feet of work area. Id. § 56‐17.2(f)(2). The fans must be 

“operated on slow speed and pointed toward the ceiling.” Id. Clearance air 

monitoring results are considered satisfactory when every sample taken shows 

an airborne asbestos concentration of less than 0.01 fibers per cubic centimeter, or 

the background level measured before the project commenced, whichever is 

greater. Id. § 56‐17.8(a). 

       While the foregoing regulations generally apply to all asbestos abatement 

projects in New York, New York law recognizes two types of exceptions from 



                                         14
 
these general rules. First, before 2006, the DOL recognized certain “applicable 

variances,” which set forth standard ways in which the Code Rule’s 

requirements could be modified.2  Most important for present purposes, these 

applicable variances included AV‐120, which applied to projects for “the 

abatement of asbestos floor covering and mastic.” AV‐120, pmbl. As relevant 

here, AV‐120 allows the abatement contractor not to fully cover the walls of the 

work area with poly. See id. § 6. But the contractor still must maintain “negative 

air [pressure] . . .   

within the abatement work areas.” Id. § 7. And, except as otherwise provided, 

“[a]ll other applicable provisions” of the Code Rule, including those requiring 

aggressive sampling techniques, continue to apply. Id. § 17. 

           The Code Rule also contains a set of exceptions for so‐called “[i]n‐plant 

operations.” Code Rule § 56‐3.1(a). These operations are defined narrowly to 

include (1) projects that involve small amounts of asbestos material and are 

performed by the employees of the facility in question rather than by an outside 

contractor, and (2) projects involving the removal of specified types of asbestos 


                                                 
2  When the Code Rule was repromulgated in 2006, these variances were incorporated into the 
the Code Rule itself. See 28 N.Y. Reg. 8 (Jan. 11, 2006). 
                                                    15
 
material. Id. These exceptional materials do not include the floor coverings and 

mastics whose removal is governed by AV‐120. As relevant here, in‐plant 

operations are exempt from the Code Rule’s general requirements to erect 

isolation barriers around the work area and to maintain negative air pressure, so 

long as “the project is performed in a manner which will not expose the public to 

fiber concentrations exceeding background levels or .01 fibers per cubic 

centimeter, whichever is greater.” Id. § 56‐3.1(b)(4). The Code Rule repeatedly 

provides, however, that in‐plant operations are not exempt from the Code Rule’s 

general air monitoring requirements, including those requiring aggressive 

sampling techniques. See id. § 56‐3.1(b)(2), (f); id. § 56‐1.4(as)(2). 

II.    Proceedings Below 

       On June 10, 2010, a federal grand jury in the Northern District of New 

York returned a fifteen‐count superseding indictment against CES, Copeland, 

Dunn, and Allen, as well as co‐defendants Barbara Duchene and Thomas Juliano.   

Count One charged all of the defendants with conspiring in violation of 18 U.S.C. 

§ 371 to defraud the United States by impeding the regulatory functions of the 

EPA and OSHA and to violate the Clean Air Act, the TSCA, and the mail fraud 



                                            16
 
statute, 18 U.S.C. § 1341. As overt acts, the indictment charged the defendants 

with performing unlawful and fraudulent air monitoring on dozens of asbestos 

abatement projects in and around Syracuse, New York. Counts Two through 

Seven charged CES and Copeland with aiding and abetting Clean Air Act 

violations related to six abatement projects, in violation of 42 U.S.C. § 7413(c)(1), 

(2) and 18 U.S.C. § 2. Allen, Dunn, and Juliano were also charged in three of the 

aiding and abetting counts. Counts Eight through Thirteen charged CES and 

various defendants with substantive acts of mail fraud for mailing false clearance 

air monitoring reports, logs, and invoices in connection with six abatement 

projects, in violation of 18 U.S.C. §§ 1341 and 2. Copeland was charged with five 

counts of mail fraud, Allen with two, and Dunn and Juliano with one each. 

Finally, Counts Fourteen and Fifteen charged CES and Dunn with making false 

written statements to the EPA and OSHA regarding Dunn’s visual inspection of 

two project work areas, in violation of 18 U.S.C. § 1001.   

      As for Onoff, the original indictment, filed on May 28, 2009, charged Onoff 

with conspiracy, two counts of aiding and abetting Clean Air Act violations, 

three counts of aiding and abetting mail fraud, and one count of making false 



                                          17
 
statements. On November 12, 2009, before the superseding indictment was 

returned, Onoff pled guilty to the conspiracy count pursuant to a plea 

agreement, and the remaining charges against him were dismissed.   

           A four‐week trial against CES, Copeland, Dunn, Allen, and Juliano 

commenced on September 13, 2010.3  With respect to the conspiracy count, the 

Government presented evidence that the defendants conspired to aid two 

asbestos abatement companies, AAPEX Environmental Services, Inc. (“AAPEX”) 

and Paragon Environmental Services, Inc. (“Paragon”), in performing numerous 

illegal asbestos removals. These abatement companies engaged in what is known 

as “rip‐and‐run” removals, in which asbestos is stripped and removed dry, often 

without the safeguards needed to ensure that the surrounding area is not 

contaminated. Because they are cheaper to perform than proper removals, 

rip‐and‐runs can be lucrative, but can only go undetected if the abatement 

contractor can obtain passing final clearance air monitoring results from a 

company like CES.   




                                                 
3  On April 6, 2010, the district court granted Duchene’s motion to sever her trial. On March 7, 
2011, the charges against Duchene were dismissed after she pled guilty to state‐law charges 
arising from the same conduct.   
                                                    18
 
      To show an unlawful agreement among the alleged conspirators, the 

Government presented testimony from the owner and employees of AAPEX, 

who testified that the company had performed “at least two hundred” 

rip‐and‐run projects and used CES to perform air monitoring for the “majority” 

of them. G.A. 454, 483. The witness explained that AAPEX “used CES because 

we knew that we would get our final airs passed regardless of the methods used 

to take the asbestos down.” G.A. 454. With respect to another contractor, 

Paragon Environmental Services, Inc., a CES air monitor testified that Copeland 

told her that CES “had a close [working] relationship with” Paragon, G.A. 717, 

and as a result, the monitor did not even need to enter Paragon’s work areas to 

collect air samples. The monitor testified that, accordingly, she would instead 

hand blank air filter cassettes to Onoff (a Paragon supervisor) or a subordinate, 

whom the monitor would then trust to run the samples while she waited outside.   

      The Government also presented testimony from CES air monitors about 

the company’s air monitoring practices. The monitors testified that, following 

instructions from Copeland, CES air monitors routinely (1) began clearance air 

sampling without observing the required waiting periods and despite the visible 



                                        19
 
presence of asbestos contamination and condensation throughout the work area; 

(2) failed to use aggressive air sampling techniques as required by the TSCA and 

the Code Rule; (3) falsified entries in sampling logs to conceal shoddy 

monitoring; and (4) failed to wear protective equipment, to decontaminate 

themselves and their equipment when exiting work areas, and to sign in and out 

of work areas.   

      The Government also presented testimony from a former CES lab 

technician. He testified (1) that, at Duchene’s direction, CES lab technicians 

analyzed thousands of samples without having received required training; (2) 

that Copeland, who also had not received training, improperly directed 

technicians not to count certain asbestos fibers; and (3) that the lab’s logbook, 

used to maintain quality control, was habitually out of date because of the lab’s 

high workload. 

      With respect to the Clean Air Act charges, the Government presented 

evidence that CES, Copeland, Dunn, and Allen aided and abetted rip‐and‐run 

asbestos removals at six worksites. The Government presented testimony that 

CES monitors failed to conduct visual inspections, collected air samples despite 



                                         20
 
visible asbestos debris, failed to use aggressive air sampling techniques, and 

certified clearance air monitoring samples that should not have passed. In one 

instance, an employee of an abatement contractor testified that Dunn, a CES air 

monitor and supervisor, had helped him to reclean a dusty work area, in 

violation of the Code Rule’s conflict of interest regulations.   

      With respect to the mail fraud charges, the Government presented 

evidence that CES, Copeland, Allen, and Dunn prepared and mailed air 

monitoring reports, invoices, and logs representing that CES had conducted air 

monitoring in accordance with legal, regulatory, and industry standards. In 

actuality, according to the Government’s evidence, CES had done no such thing.   

      Finally, with respect to the false statement charges, the Government 

presented evidence that Dunn completed two “Visual Inspection/Clearance Air 

Sampling” certifications in connection with a particular abatement project. In 

these certifications, Dunn stated that she had “visually inspected the basement 

work area and found [that] the abatement appears to meet the scope of work 

provided” and “no visible debris” or “dust” was “apparent.” G.A. 1078–79. An 

employee of the contractor, however, testified that Dunn had in fact helped him 



                                          21
 
try to clean up visible debris. And an EPA agent testified that when confronted 

with photographs showing the condition of the work area, Dunn admitted that 

the area “should never have passed final air clearances.” G.A. 777. 

           For the defendants’ part, they argued both that the Government’s evidence 

was unreliable and that, in any event, they had acted in the good‐faith belief that 

their conduct was consistent with relevant legal requirements.4  The defendants 

attacked the credibility of all of the Government’s key witnesses, noting that 

many witnesses had motives to lie and were testifying about events that had 

allegedly occurred many years earlier. The defendants also noted that several 

witnesses left CES before any of the charged projects commenced. The 

defendants similarly attacked the accuracy and relevance of the Government’s 

documentary and photographic evidence. For example, the defendants noted 

that photographs of the worksites were not contemporaneous with the events in 

issue and that debris could have been concealed from CES air monitors behind 

the containment barriers. Similarly, the defendants noted that the documents like 




                                                 
4  While the “intent” element of the various charges differed depending on the charge, the complex 
regulatory background made defendant’s protestations of good faith and lack of criminal intent directly 
or indirectly relevant to the jury’s evaluation of each of the charges. 
                                                    22
 
sample logs and lab reports did not show whether proper air sampling or 

analysis techniques were used.   

      The defendants also presented their own evidence to rebut the 

Government’s case. For example, the defendants presented evidence that CES 

frequently gave failing grades to clearance air samples collected from AAPEX 

projects—including two of the projects alleged in the indictment. The defendants 

also maintained that they had little financial incentive to engage in the charged 

misconduct, as CES in fact was turning down work from other contractors 

during the relevant period. In addition, CES worked on more than a third of the 

charged projects under a lucrative long‐term contract with Syracuse University, 

which would have been jeopardized by substandard work. Copeland and 

another CES supervisor, Dan Hoosock, also testified that Copeland actually 

reported AAPEX to the DOL in 2005, after AAPEX’s owner attempted to direct a 

CES air monitor to conduct air sampling improperly.   

      More broadly, Copeland and Hoosock testified that CES had conducted air 

sampling in accordance with a good‐faith interpretation of the Code Rule, 

whereby aggressive sampling was not required unless the work area had 



                                        23
 
containment barriers erected over all critical openings and all floors, walls, and 

ceilings. The defendants contended that any other interpretation would require 

agitating contaminated air in ways that would risk dispersing 

asbestos‐containing material from work areas into the surrounding environment. 

The defendants also noted that under any reading of the Code Rule, aggressive 

sampling is not required in all cases, and presented evidence that there was 

long‐running discussion within the industry about when aggressive sampling 

should be conducted.   

      On October 12, 2010, the jury found CES, Copeland, Dunn, and Allen 

guilty of all counts against them, and acquitted Juliano of all charges against 

him. On October 26, 2010, CES, Copeland, Dunn, and Allen moved for a 

judgment of acquittal or in the alternative for a new trial, which the district 

denied on December 3, 2010.   

      With respect to sentencing, on August 1, 2011, after holding an evidentiary 

hearing, the district court issued a Memorandum Decision and Order 

determining the total restitution owed to the victims and apportioning 

responsibility for that restitution among the defendants. On October 21, 2011, 



                                         24
 
CES was sentenced principally to five years of probation, a fine of $20,000, and 

restitution of approximately $117,000. Copeland principally received five years 

of probation, twelve consecutive weekends of intermittent confinement, no fine, 

and approximately $23,000 in restitution. Dunn and Allen each principally 

received “time served (1 day),” representing the brief time each had spent being 

processed by the U.S. Marshals following their initial appearances, no fine, and 

approximately $6,000 in restitution. On November 8, 2011, Onoff was sentenced 

principally to “time served (1 day),” no fine, and approximately $4,000 in 

restitution.   

       These appeals and cross‐appeal followed. 

                                  DISCUSSION 

I.     The Defendants’ Appeal 

       In their appeal, CES, Copeland, and Dunn seek a new trial based upon (1) 

improper prosecutorial bolstering of Government witnesses based on those 

witnesses’ cooperation agreements; (2) the exclusion of evidence related to the 

defendants’ good faith; (3) the Government’s belated production of certain 

discovery material, allegedly in violation of Brady v. Maryland, 373 U.S. 83, 87 



                                         25
 
(1963); and (4) improper remarks in the Government’s rebuttal summation. The 

Government concedes error in many of these instances, but argues that the errors 

were harmless. We first consider each category of alleged trial error separately, 

and then consider the cumulative prejudice caused by those errors that we find 

have been established. 

      A.     Bolstering Based on Witness Agreements 

      Most of the Government’s witnesses were given either immunity or the 

possibility of reduced sentences conditioned on their cooperating with the 

Government by providing testimony. “Cooperation agreements . . . demand 

careful treatment under principles governing attack on and rehabilitation of 

witnesses’ credibility.” United States v. Cosentino, 844 F.2d 30, 32 (2d Cir. 1988). 

These principles are well established in this Circuit, and can be summarized in a 

few straightforward propositions. 

      First, the existence of a cooperation agreement is a “double‐edged sword,” 

United States v. Arroyo‐Angulo, 580 F.2d 1137, 1146 (2d Cir. 1978), which can be 

wielded by the defense and the Government. On the one hand, a cooperation 

agreement can provide ammunition for the defense to impeach the credibility of 



                                          26
 
a Government witness, both by specifying the benefits the cooperator has 

received or will receive if he testifies at the Government’s behest and also “by 

revealing the witness[‘s] criminal background” or other prior wrongdoing. 

Cosentino, 844 F.2d at 32. On the other hand, the Government can use cooperation 

agreements to rehabilitate witnesses whose credibility has been questioned. Id. at 

33. That is because cooperation agreements generally contain so‐called 

“truth‐telling” provisions, which “set[] out promises to testify truthfully as well 

as penalties for failure to do so, such as prosecution for perjury and 

reinstatement of any charges dropped pursuant to the deal.” Id. at 32. Overall, 

“the entire cooperation agreement bolsters more than it impeaches.” Id. at 33 

(quoting United States v. Edwards, 631 F.2d 1049, 1052 (2d Cir. 1980)) (emphasis 

added). 

      Second, the Government may not introduce the bolstering aspects of a 

cooperation agreement unless and until the witness’s credibility has been 

questioned in ways that “open the door” to the admission of the agreement. This 

proposition stems from “well established rules of evidence” relating to relevance, 

hearsay, bias, completeness, and otherwise, that taken together, provide that 



                                         27
 
“absent an attack on the veracity of a witness, no evidence to bolster his 

credibility is admissible.” Arroyo‐Angulo, 580 F.2d at 1146 (citing McCormick on 

Evidence, § 49 at 102 (2d ed. 1972); 3 Weinstein’s Evidence ¶ 607(08)). An attack 

opening the door to such rehabilitation may take different forms. “A witness’[s] 

credibility is often tested by a sequence of attack on cross‐examination followed 

by rehabilitation on redirect.” Cosentino, 844 F.2d at 33. An attack also “may 

come in a defendant’s opening statement. If the opening sufficiently implicates 

the credibility of a government witness, we have held that testimonial evidence 

of bolstering aspects of a cooperation agreement may be introduced for 

rehabilitative purposes during direct examination.” Id. But whatever form the 

attack takes, unless and until it occurs the Government may not rehabilitate a 

witness by introducing the bolstering aspects of an agreement, whether by 

introducing the truth‐telling provisions in particular or the agreement as a 

whole. 

      Third, although the Government may not introduce the bolstering aspects 

of an agreement until after the witness’s credibility has been attacked, this 

restriction does not apply to an agreement’s impeaching aspects, which the 



                                         28
 
Government is free to introduce even on the witness’s direct examination. We 

have recognized that “[i]t may sometimes be useful . . . to develop impeaching 

matter in direct examination of a ‘friendly’ witness in order to deprive an 

adversary of the psychological advantage of revealing it to the jury for the first 

time during cross‐examination.” Id. For this reason, the “impeaching aspects of 

cooperation agreements may be brought out in the government’s direct 

examination of a witness who testifies pursuant to such an agreement.” Id. As we 

have explained, 

      [e]ven in the absence of a prior attack on credibility, “the elicitation 
      of the fact of the agreement and the witness’[s] understanding of it, 
      as a motivation for the witness to testify for the Government, should 
      be permitted on direct examination in order to anticipate 
      cross‐examination by the defendant which might give the jury the 
      unjustified impression that the Government was concealing this 
      relevant fact.” 

Id. (quoting Edwards, 631 F.2d at 1052). 

      Finally, while the Government may, after a witness’s credibility is 

attacked, rehabilitate the witness using a cooperation agreement, “it is well 

established that prosecutors may not [personally] ‘vouch for their witnesses’ 




                                            29
 
truthfulness.’” United States v. Carr, 424 F.3d 213, 227 (2d Cir. 2005) (quoting 

United States v. Modica, 663 F.2d 1173, 1179 (2d Cir. 1981)). 

       In the case at bar, the Government violated these principles repeatedly, 

often in direct contravention of clear orders from the district court. During the 

Government’s opening statement, the prosecutor permissibly told the jury that it 

would call witnesses who “engaged in absolutely deplorable behavior. I am not 

going to shine it up at all. They were involved in a conspiracy. Their conduct was 

despicable. They are here under plea agreements. They pled guilty to felonies.” 

J.A. 170. But the prosecutor then went further, telling the jury, “Their obligation 

is to tell the truth.” Id. Defense counsel objected, and the district court sustained, 

telling the prosecutor, “Don’t get into any bolstering, Mr. Benedict, about your 

witnesses. Just tell who is going to testify. Don’t try to tell any bolstering about 

them. You understand that.” Id. The prosecutor replied, “Yes, Your Honor, I do.” 

Id. 

       But then he continued: “We will introduce their plea agreements, and you 

will see through their plea agreements what their obligations are, what benefits 

they get, and what happens if they don’t tell the truth.” Id. Defense counsel again 



                                          30
 
objected, and the district court again sustained, stating, “You better stand away 

from that, Mr. Benedict. We are not going to have any bolstering of these 

witnesses before we even hear them. And you are not even supposed to do it 

afterwards. Let’s go.” J.A. 170‐71. 

      But the prosecutor continued on the same topic yet again: “You are going 

to hear that the witnesses will be immuned [sic] . . ., and they will tell you under 

what conditions they were given immunity.” Id. at 170. Defense counsel objected 

yet again, and the district court stated, “All right. That is the end of it. Do you 

want me to conclude your opening statement right now, Mr. Benedict?” Id. The 

district court explained, “Stay away from all of those witnesses. They will be on 

the stand. The jury can decide their credibility at that time, and we don’t need 

any more statements from you about their credibility or lack thereof. Do you 

understand?” Id. The prosecutor responded in the affirmative, and apologized to 

the judge and the jury. 

      The defendants did not attack the credibility of the Government’s 

witnesses in their opening statements. But after trial commenced, the 

Government introduced into evidence on the direct examination of nine of its 



                                          31
 
witnesses the entirety of their largely–bolstering cooperation agreements, 

notwithstanding strenuous defense objections on all but two occasions.5  The 

Government even went so far as to ask one witness on direct examination about 

his “understanding of what happens to your immunity if you provide false 

information today.”6  G.A. 499. 

            Finally, in its opening summation, the prosecutor personally vouched for 

the truthfulness of these witnesses, stating that “the immunity agreements are 

very simple. We wanted to ensure that people taking the stand provided the 

truth.” J.A. 264. Defense counsel objected, and the district court sustained the 

objection.   

            On appeal, the Government now concedes that the prosecutor’s discussion 

of the bolstering aspects of the immunity agreements during the Government’s 


                                                 
5  For the first two witnesses, defense counsel did not object to the admission of the witness’s 
cooperation agreement. Beginning with the third immunized witness, however, defense counsel 
began objecting to the admission of the agreements, but each time those objections were 
overruled. The district court explained that “since these exhibits had come in with earlier 
witnesses” without objection, “there was no reason why the jury should be deprived of these 
exhibits with later witnesses.” G.A. 832. Since the Government now concedes that its 
introduction of the agreements on direct examination was improper, we need not address 
whether the defense’s failure to object to the introduction of the agreements with the first two 
witnesses (which the defendants claim was motivated by the different stance the defense was 
taking as to their credibility compared with that of the later witnesses) amounted to a waiver or 
forfeiture. 
 
                                                    32
 
opening statement was improper. Similarly, the Government does not dispute 

that the introduction of the immunity agreements on direct examination of its 

witnesses, as well as some of the questions on direct examination relating to the 

agreements, were premature, though the Government notes that defense counsel 

sometimes failed to object. The Government also concedes that the prosecutor’s 

statement that “we wanted to ensure that people taking the stand provided the 

truth,” id. (emphasis added), constituted impermissible vouching.   

           B.          Exclusion of Evidence of Good Faith 

            We review a district court’s rulings on the admissibility of evidence for 

abuse of discretion. See Boyce v. Soundview Tech. Grp., Inc., 464 F.3d 376, 385 (2d 

Cir. 2006). Here, the defendants challenge the district court’s exclusion of three 

pieces of evidence they claim supported their argument that they acted in the 

good‐faith belief that they were conducting air monitoring in compliance with 

the Code Rule. 

           First, the district court excluded testimony from Daniel Hoosock, a CES air 

monitoring supervisor, regarding a conversation he had with an unknown DOL 

employee in 1994. Hoosock was prepared to testify that during this conversation, 

                                                                                                                                                             
6     The prosecutor’s improper remarks on rebuttal summation are canvassed separately, infra. 
                                                                            33
 
he asked the DOL for clarification regarding the circumstances under which air 

monitors were required to use aggressive sampling techniques. In particular, 

Hoosock supposedly asked whether air monitors must use aggressive sampling 

for projects where the work area was not fully enclosed under negative air 

pressure. Hoosock explained that he was concerned that in the absence of a 

negative pressure full enclosure, aggressive sampling ran the risk of spreading 

asbestos fibers out of the work area into the surrounding environment. The DOL 

employee purportedly advised Hoosock “[t]hat if the work did not require a 

negative pressure enclosure, . . . aggressive clearance wouldn’t be required.” J.A. 

248. Although Hoosock did not memorialize this conversation in writing, the 

defendants contend that it is corroborated by a CES document called the “Cheat 

Sheet,” according to which it was CES policy to use aggressive air sampling only 

for projects “with Full Containment.” J.A. 486. 

      Second, the district court excluded an email exchange between Hoosock 

and the DOL in 2006. The exchange began on August 17, 2006, approximately 

one year after government investigators began interviewing CES employees 




                                        34
 
about the company’s air monitoring practices, when Hoosock sent an email to 

the DOL as follows: 

      I was wondering if you could provide some clarification regarding 
      clearance air sampling requirement for asbestos abatement projects. 
      Prior to the amending of the Code Rule 56 in 1994, the vast majority 
      of abatement projects were completed under full negative pressure 
      containments. When the Code Rule was amended in 1994, and in 
      particular under the In‐Plant and Emergency Operations guidelines 
      . . ., many projects were completed without the use of containments 
      and/or negative pressure, often times with only barrier tape and 
      signs demarcating the active work area. Some time shortly after the 
      1994 revisions, I spoke with someone at the Department regarding 
      the proper procedures to be utilized for collecting clearance air 
      samples. 

      The specific concern at the time was [that] the utilization of 
      aggressive air sampling techniques, on projects completed without 
      the presence of a negative pressure enclosure, could 
      potentially/likely result in the spreading of asbestos fibers into areas 
      outside of the regulatory work area . . . . 

      As a result of my inquiry, I was advised at the time that the use of 
      aggressive air sampling techniques would only be prudent and 
      required when abatement efforts were completed within a negative 
      pressure enclosure (full containment or tent enclosure). On projects 
      where a negative pressure containment was not utilized, I was 
      advised that the work area should be free of visible asbestos/debris, 
      no visible pools of liquid or condensation should remain, and 
      clearance air samples should be collected in the same manner as 
      Background air samples . . . . 




                                         35
 
       While I believe it to be the case, I was wondering if you could clarify 
       for me whether or not the interpretation I previously received is still 
       valid. 

J.A. 480‐81. The next day, Christopher Alonge, DOL Senior Safety and Health 

Engineer, responded, stating in relevant part: 

       Yes, you are correct. For regulated abatement work areas that are 
       not required to have a negative pressure containment enclosure of 
       some kind, then aggressive methods are not required to be utilized. 
       For example, all negative pressure tent enclosures would be subject 
       to a[g]gressive methods, as well as any room, area, or space subject 
       to negative pressure ventilation requirements during abatement. 
       This clarification will be added to the first revision of the [Code 
       Rule] guidance document . . . . 

J.A. 479. 

       Third, the district court excluded the Code Rule guidance document 

referenced at the close of the 2006 email exchange, which the DOL had published 

on January 30, 2009. The 2009 guidance document simply restated the above 

email exchange with nonsubstantive modifications as part of a list of “Frequently 

Asked Questions.” J.A. 484. 

       The Government defends these evidentiary rulings on the grounds that the 

proffered evidence was inadmissible hearsay and was irrelevant. But the 

statements were not hearsay since they were offered, not for their truth, but for 



                                         36
 
their effect on defendants’ state of mind, which was very much in dispute. 

Hearsay, of course, is an out‐of‐court statement offered to prove the truth of the 

matter asserted. Fed. R. Evid. 801(c). An out‐of‐court statement offered for some 

other purpose, such as to show that a statement was made, United States v. Kohan, 

806 F.2d 18, 22 (2d Cir. 1986), to demonstrate the statement’s effect on the 

listener, United States v. Puzzo, 928 F.2d 1356, 1365 (2d Cir. 1991), or to show the 

circumstances under which subsequent events occurred, United States v. Pedroza, 

750 F.2d 187, 200 (2d Cir. 1984), is not hearsay. In this case, the proffered 

evidence was not offered for its truth but to show that the statements occurred 

and that, given their effect on the defendants’ state of mind, they provided a 

good faith basis for the defendants’ actions. Indeed, the district court 

acknowledged as much. See J.A. 153 (noting that the evidence was not 

inadmissible hearsay to the extent “offered to prove the state of mind of the 

defendant”). But the district court also found that the proffered evidence was 

irrelevant because it was “too remote in time and in substance.” J.A. 251. 

Temporally, the district court noted that the 1994 conversation occurred five 

years before the charged conspiracy began in 1999, and “the 2006 e‐mails 



                                          37
 
occurred after the majority of the charged conduct in this case, and applied only 

to alleged conduct that occurred prior to the e‐mails.” J.A. 153. And the 2009 

guidance document was published after the last charged project had been 

completed. Moreover, the district court found that the proffered evidence 

concerned “[in‐plant] operations,” an exceptional designation under the Code 

Rule that did not apply to any of the projects charged in the indictment. J.A. 251. 

The district court further explained that, according to Hoosock’s own proffered 

testimony, “aggressive air monitoring is required on all projects with negative 

and containment or enclosure. And that is the vast majority of the projects here.” 

Id. 

       In general, evidence is relevant if it has any tendency to make a material 

fact more or less probable than it would be otherwise. See Fed. R. Evid. 401. 

“[E]vidence need not be conclusive in order to be relevant. An incremental effect 

. . . is sufficient.” Doe v. N.Y.C. Depʹt of Soc. Servs., 649 F.2d 134, 147 (2d Cir. 1981). 

With respect to temporal relevance, we have held that “[a] suggestion that an 

item of evidence relates to a period that is too remote goes to both the item’s 

relevance and its weight.” Fitzgerald v. Henderson, 251 F.3d 345, 365 (2d Cir. 2001). 



                                            38
 
At the same time, our case law “recognizes the possibility that an expression of 

state of mind on one occasion may be relevant to state of mind at a later time 

where the statement reflects ‘a continuous mental process.’” United States v. 

Farhane, 634 F.3d 127, 172 (2d Cir. 2011) (Raggi, J., concurring) (quoting United 

States v. Cardascia, 951 F.2d 474, 488 (2d Cir. 1991)). 

      While evidentiary rulings are reviewed for abuse of discretion, the 

question of the defendants’ intent and good faith was a contested issue in this 

case, and the definition of relevance under Fed. R. Evid. 401 is very broad. On 

review, we find that the district court abused its discretion in finding that the 

proffered evidence was temporally irrelevant. With respect to the 1994 

conversation, while that evidence predated the charged conspiracy by five years, 

it concerned the nature of an ongoing regulatory requirement and, according to 

the defendants, informed the creation of a consistent company policy. In 

addition, while CES air monitors attended state‐mandated refresher courses 

during the relevant period, no pertinent portion of the Code Rule changed 

between the 1994 conversation and the commencement of the charged 

conspiracy in 1999, nor did the DOL promulgate any updated guidance that 



                                           39
 
would disabuse the defendants of the understanding purportedly conveyed to 

Hoosock. The 1994 conversation thus concerned “a pattern of activity that 

continued up to the time of the charged conduct.” United States v. Curley, 639 

F.3d 50, 59 (2d Cir. 2011). In these circumstances, we do not perceive how the 

passage of time rendered the 1994 conversation irrelevant. 

      As for the 2006 email exchange, it is true that that evidence post‐dated all 

of the relevant projects charged in the indictment. But, again, the defendants 

presented evidence that CES conducted air monitoring pursuant to a 

longstanding interpretation of the Code Rule embodied in a standard company 

policy. The 2006 email exchange thus provides evidence of the content of a 

longstanding continuous mental process. Moreover, the DOL representative’s 

favorable response to Hoosock’s inquiry is consistent with Hoosock’s proffered 

testimony regarding the 1994 conversation, and therefore would tend to 

corroborate that testimony. 

      Furthermore, while the Government notes that the 2006 email exchange 

took place after Hoosock was aware of the Government’s investigation into CES, 

that fact at most raises questions about Hoosock’s credibility. But again, the 



                                         40
 
email exchange was not offered for the truth of the matters asserted therein by 

Hoosock or the DOL representative. And the most probative part of the 

exchange is not Hoosock’s initial inquiry, but DOL’s response thereto. 

      Finally, because the 2009 guidance document memorialized the 2006 email 

exchange, it served to corroborate that evidence, and therefore was admissible 

for the same reasons. 

      As for the district judge’s finding that the DOL guidance only concerned 

“[in‐plant] operations,” J.A. 251, this finding invaded the province of the jury. 

While Hoosock’s email in 2006 mentions that particular exception under the 

Code Rule, the guidance he sought was arguably broader. In the email Hoosock 

states his understanding that aggressive air sampling techniques are required 

“when abatement efforts [a]re completed within a negative pressure enclosure 

(full containment or tent enclosure),” but not “where a negative pressure 

containment [i]s not utilized.” J.A. 480. The DOL representative responds, “Yes, 

you are correct.” J.A. 479. At the very least, this guidance reasonably can be read 

to allow air monitors to forgo aggressive monitoring where a negative pressure 

enclosure is not employed, regardless of whether or not the project falls within 



                                         41
 
the in‐plant operations exception. While this may not be the only way, or even 

the best way, to read the guidance, the defendants were entitled to present their 

reading to the jury. 

       Similarly unpersuasive is the district court’s conclusion that the guidance 

was inapposite because a full negative pressure enclosure was required on “the 

vast majority of the projects here.” J.A. 251. Regardless of when negative 

pressure enclosures were in fact required under the Code Rule, Copeland and 

Hoosock testified that they believed in good faith that enclosures sufficient to 

trigger aggressive sampling were not required under AV‐120, and the evidence 

showed that many of the charged projects were in fact conducted without any 

kind of negative pressure enclosure. The defendants contended that to have 

conducted aggressive sampling in such circumstances would have implicated 

the concerns Hoosock voiced about “spreading of asbestos fibers into areas 

outside of the regulatory work area,” J.A. 481, concerns the DOL had recognized 

as legitimate.   

       C.     Brady Claim 




                                         42
 
      Under Brady and its progeny, “the Government has a constitutional duty 

to disclose favorable evidence to the accused where such evidence is ‘material’ 

either to guilt or to punishment.” United States v. Coppa, 267 F.3d 132, 139 (2d Cir. 

2001). “Favorable evidence includes not only evidence that tends to exculpate the 

accused, but also evidence that is useful to impeach the credibility of a 

government witness.” Id. “[E]vidence is ‘material’ within the meaning of Brady 

when there is a reasonable probability that, had the evidence been disclosed, the 

result of the proceeding would have been different,” such that the failure to 

disclose “‘undermine[s] confidence in the verdict.’” Cone v. Bell, 556 U.S. 449, 

469–70 (2009) (quoting Kyles v. Whitley, 514 U.S. 419, 435 (1995)). Thus, “[t]here 

are three components of a true Brady violation: (1) The evidence at issue must be 

favorable to the accused, either because it is exculpatory or because it is 

impeaching; (2) that evidence must have been suppressed by the [Government], 

either willfully or inadvertently; and (3) prejudice must have ensued.” United 

States v. Jackson, 345 F.3d 59, 71 (2d Cir. 2003) (quoting Strickler v. Greene, 527 U.S. 

263, 281–82 (1999)). 




                                           43
 
      “Although the government’s obligations under Brady may be thought of as 

a constitutional duty arising before or during the trial of a defendant, the scope 

of the government’s constitutional duty . . . is ultimately defined retrospectively, 

by reference to the likely effect that the suppression of particular evidence had 

on the outcome of the trial.” Coppa, 267 F.3d at 140. As a result, “strictly 

speaking, there is never a real ‘Brady violation’ unless the [Government’s] 

nondisclosure was so serious that there is a reasonable probability that the 

suppressed evidence would have produced a different verdict.” Strickler, 527 

U.S. at 281. This aspect of Brady affects not only what the Government is 

obligated to disclose, but when it is required to do so. Temporally, “the timing of 

a disclosure required by Brady is . . . dependent upon the anticipated remedy for 

a violation of the obligation to disclose: the prosecutor must disclose . . . 

exculpatory and impeachment information no later than the point at which a 

reasonable probability will exist that the outcome would have been different if 

an earlier disclosure had been made.” Coppa, 267 F.3d at 142. 

      Here, the defendants claim that the Government violated its Brady 

obligations by failing in a timely manner to turn over certain handwritten 



                                          44
 
interview notes taken by EPA Agent Michael Dwyer. During pretrial discovery, 

the Government turned over typewritten summaries of investigative interviews 

Agent Dwyer conducted, but no handwritten notes. During the Government’s 

case‐in‐chief, Agent Dwyer testified about interviews he conducted with three 

CES air monitors — Dunn, Juliano, and Michael Pettit. As relevant here, Dwyer 

testified that Juliano and Pettit told him that they had never used aggressive air 

sampling techniques while employed at CES. Dwyer also testified that Dunn had 

initially stated that she had “primarily not” used aggressive sampling 

techniques, J.A. 177, but in a later interview stated that she “always utilized 

aggressive air monitoring techniques when required.” G.A. 408. 

      Several days after Dwyer testified, the Government called an investigator 

with the New York State Department of Environmental Conservation, James 

Masuicca, who was present with Dwyer at the interviews of Dunn and Juliano. 

Masuicca testified that Dwyer had taken handwritten notes during the 

interviews, and that Masuicca had reviewed those notes before testifying. 

Having previously been unaware of Dwyer’s notes, defense counsel requested 

that they be produced. After a colloquy, the Government agreed to turn the notes 



                                         45
 
over, explaining that it had not realized that Masuicca had reviewed the notes 

before testifying. Based on this belated disclosure, defense counsel moved to 

strike Dwyer’s testimony and dismiss the indictment. The district court denied 

that motion, but gave the defendants time to review the notes and leave to recall 

Dwyer if they so desired.   

      It transpired that Dwyer’s notes of the interview with Juliano contained an 

unexplained reference to the CES “Cheat Sheet,” which is not mentioned in 

Dwyer’s typewritten interview reports. As noted above, the Cheat Sheet 

indicates that it was CES policy to use aggressive sampling techniques for all 

projects “with Full Containment.” The defendants maintain that Juliano’s 

reference to the Cheat Sheet supported their theory that the defendants operated 

under a good‐faith belief that, under the Code Rule, air monitors were not 

required to use aggressive sampling techniques in the absence of a full enclosure 

with negative air pressure. Defense counsel cross‐examined Masuicca about 

Dwyer’s notes and the reference to the Cheat Sheet, but elected not to recall 

Dwyer. Nevertheless, the defendants contend that the Government’s belated 




                                        46
 
disclosure of the notes prevented them from effectively using the notes to 

undermine Dwyer’s testimony. 

      The Government argues that Dwyer’s handwritten notes were not material 

under Brady and that the timing of their disclosure did not prevent their effective 

use at trial. We agree. To begin with, Dwyer’s notes were at best marginally 

helpful to the defense. There was no dispute at trial that the Cheat Sheet existed 

or that it had been referenced in investigative interviews. Indeed, defense 

counsel cross‐examined Pettit about statements he made regarding the Cheat 

Sheet during his interview with Dwyer. Moreover, the reference to the Cheat 

Sheet was not inconsistent with Dwyer’s testimony that Juliano had admitted 

that he had never used aggressive sampling techniques while employed at CES. 

The Cheat Sheet concerned CES’s written policy with regard to air sampling; 

Dwyer testified as to what Juliano stated he actually did, which may or may not 

have complied with company policy or with the Code Rule and other applicable 

regulations. And to the extent defense counsel believed that Dwyer’s notes truly 

contradicted Dwyer’s testimony, the district court afforded the defense the 

opportunity to recall Dwyer to try to impeach him. Whatever effect an earlier 



                                        47
 
disclosure of the notes would have had on the trial, it falls far short of 

“‘undermin[ing] confidence in the verdict.’” Cone, 556 U.S. at 470 (quoting Kyles, 

514 U.S. at 435).     

      This is not to suggest, however, that the prosecutors did nothing wrong in 

failing to disclose Dwyer’s handwritten notes along with the typewritten 

summaries. To begin with, we see no reason — and the Government offers none 

— why the prosecutors here could not and should not have “acted in favor of 

disclosing the Brady material earlier.” United States v. Rittweger, 524 F.3d 171, 182 

(2d Cir. 2008). 

      Moreover, Brady is not the only source of the Government’s disclosure 

obligations. Federal Rule of Criminal Procedure 16(a)(1)(B) provides that, 

“[u]pon a defendant’s request, the government must disclose to the defendant 

. . . (ii) the portion of any written record containing the substance of any relevant 

oral statement made before or after arrest if the defendant made the statement in 

response to interrogation by a person the defendant knew was a government 

agent.” Fed. R. Crim. P. 16(a)(1)(B) (emphasis added). By its plain terms, this rule 




                                          48
 
encompasses both typewritten summaries and contemporaneous handwritten 

notes.7  The prosecutors violated their obligations under this rule in this case.   

           Moreover, the Government’s failure to disclose Dwyer’s interview notes 

raises a further concern under 18 U.S.C. § 3500. Insofar as Dwyer testified as a 

witness to various air monitors’ statements, his interview notes can be viewed as 

a witness’s prior “statement” relating to the subject matter of his testimony, 

which statement the Government was obliged to disclose pursuant to § 3500. 

           Nonetheless, for the reasons already explained, the district court’s ruling 

here reduced any prejudice to a minimum. Accordingly, while “we are 

disappointed by the government’s failure to disclose [Dwyer’s handwritten 

notes] in a more timely fashion,” Rittweger, 524 F.3d at 183, that failure does not 

support the defendants’ request for a new trial in this case. 

           D.          The Government’s Rebuttal Summation 

                                                 
7  In United States v. Koskerides, 877 F.2d 1129 (2d Cir. 1989), we held that the Government had 
fully complied with Rule 16 “by providing [the defendant] with the typewritten memoranda of 
interviews prepared from the agent’s handwritten notes.” Id. at 1133. That case, however, 
applied an earlier version of the rule, which required the Government to disclose only “the 
substance of any oral statement” that was made by the defendant during interrogation and that 
the Government intended to offer at trial. Id. (quoting the then‐operable language of the rule). 
Rule 16 was amended in 1991 to add the language referencing “any written record,” broadening 
the Government’s disclosure obligations and superseding Koskerides in this respect. See Fed. R. 
Crim P. 16, Advisory Comm. Notes (1991 Amendments). 
 
                                                    49
 
      As already noted in connection with the Government’s opening statement 

and opening summation, “[i]t is well established that prosecutors may not 

‘vouch for their witnesses’ truthfulness.’” Carr, 424 F.3d at 227 (quoting Modica, 

663 F.2d at 1179)). A prosecutor also may not “express his or her personal belief 

or opinion as to the truth or falsity of any testimony or evidence or guilt of the 

defendant.” Modica, 663 F.2d at 1178 (quoting ABA Standards for Criminal 

Justice, Standard 3‐5.8(b) (1980)). These proscriptions are central to the fair 

administration of justice, as comments that “convey the impression that evidence 

not presented to the jury, but known to the prosecutor, supports the charges 

against the defendant . . . jeopardize the defendant’s right to be tried solely on 

the basis of the evidence presented to the jury.” United States v. Young, 470 U.S. 1, 

18 (1985). Moreover, “the prosecutor’s opinion carries with it the imprimatur of 

the Government and may induce the jury to trust the Governmentʹs judgment 

rather than its own view of the evidence.” Id. at 18–19. As we have explained, 

      The prosecutor is cloaked with the authority of the United States 
      Government; he stands before the jury as the community’s 
      representative. His remarks are those, not simply of an advocate, but 
      rather of a federal official duty‐bound to see that justice is done. The 
      jury knows that he has prepared and presented the case and that he 
      has complete access to the facts uncovered in the government’s 
      investigation. Thus, when the prosecutor conveys to the jurors his 
                                          50
 
      personal view that a witness spoke the truth, it may be difficult for 
      them to ignore his views, however biased and baseless they may in 
      fact be. Personal expressions of opinion are especially improper if 
      phrased to leave the impression that the prosecutor’s opinion is 
      based on matters in the investigative file and not in the trial 
      evidence. 

Modica, 663 F.2d at 1178‐79 (2d Cir. 1981) (internal citation omitted). 

      Despite these clear proscriptions, the prosecutor here, as the Government 

now concedes, made repeated improper comments in his rebuttal summation. 

Such improprieties, arising when defense counsel no longer has an opportunity 

to reply, are particularly egregious. 

      First, the prosecutor began his rebuttal summation by stating: 

      [L]adies and gentleman, apparently we have made a terrible 
      mistake. Apparently we have misunderstood the evidence. The 
      agents who have worked as you have heard for thirteen years in this 
      field don’t know how to investigate a case. Don’t know how to find 
      out if asbestos debris and other materials were left behind or if 
      illegal activities occurred. How did this happen? How was it that we 
      came to this situation where Department of Justice people, Assistant 
      U.S. Attorneys from this town and this community— 

J.A. 277. Defense counsel objected, and the district court sustained, stating, 

“Come on, Mr. Benedict. Just argue the case.” Id. The Government now concedes 

that the prosecutor’s reference to the local community constituted impermissible 




                                         51
 
vouching insofar as it impermissibly injected the prosecution team’s own beliefs 

into the case.   

         Second, after noting that the punishment AAPEX and its owner received 

was outside the record of this case, the prosecutor then explained to the jury: 

         There are all sets of circumstances that you don’t know anything 
         about that we can’t go into, that we can’t explain to you. It is just a 
         fact. [EPA Agent] Derx has been prosecuting cases for thirteen years 
         and is a recognized expert in the field. I assure you, he has more to 
         do than he knows what to do with.   

Id. The Government now concedes that this comment too, which referenced facts 

not in evidence, was improper.   

         Finally, the prosecutor made reference to the effects the verdict would 

have: 

         [D]id they act over the course of nine years with sympathy for their 
         victims? Did they in any way show a dedication to complying with a 
         law that protects the public from a known carcinogen? Did they in 
         any meaningful way instruct their employees to follow the rules? . . . 
         [Copeland] instructed everybody to violate the law. She gathered 
         them. She marshalled them. She still works for CES. CES is still in 
         business. Your verdict is going to have consequences, ladies and 
         gentlemen.   

J.A. 281. Defense counsel then objected, and the district court overruled the 

objection. Id. The Government concedes that the “consequences” comment was 



                                           52
 
improper in that it urged the jury to reach a decision based on impermissible 

considerations — viz., protecting the public and deterring future lawbreaking. 

While the criminal justice system as a whole strives to achieve such protection 

and deterrence, the jury role in that process is specifically and singularly focused, 

not on the possible “consequences” of a verdict, but on whether the government 

has sustained its burden to prove guilt beyond a reasonable doubt. 

      In light of these concessions, we need not address the additional remarks 

on rebuttal summation that the defendants challenge. The conceded errors are 

sufficient to establish that the Government’s rebuttal summation included 

repeated improprieties that “divert[ed] the jury from consideration of the 

evidence.” United States v. Terry, 702 F.2d 299, 313 (2d Cir. 1983). 

      F.      Cumulative Prejudice 

      We now turn to the cumulative prejudice caused by the foregoing errors 

and improprieties. These various errors carry different prejudice standards. 

When reviewing claims of prosecutorial misconduct based on inappropriate 

remarks in the Government’s opening statement or summations, we will reverse 

if the misconduct caused “substantial prejudice by so infecting the trial with 



                                          53
 
unfairness as to make the resulting conviction a denial of due process.” United 

States v. Elias, 285 F.3d 183, 190 (2d Cir. 2002) (internal quotation marks omitted); 

see also United States v. Helmsley, 941 F.2d 71, 96 (2d Cir. 1991). “In assessing 

whether prosecutorial misconduct caused ‘substantial prejudice,’ this Court has 

adopted a three‐part test,” which considers “the severity of the misconduct, the 

measures adopted to cure the misconduct, and the certainty of conviction absent 

the misconduct.” Elias, 285 F.3d at 190. 

       With respect to erroneous evidentiary rulings improperly admitting or 

excluding evidence, we ordinarily will reverse only where the improper 

admission or exclusion “affect[ed] substantial rights” and therefore was not 

harmless. See United States v. Miller, 626 F.3d 682, 688 (2d Cir. 2010) (quoting Fed. 

R. Crim. P. 52(a)). Where the appellant fails to preserve an evidentiary challenge 

by lodging a timely objection, we review for plain error. See United States v. 

Gaind, 31 F.3d 73, 76 (2d Cir. 1994). Under that standard, we consider whether 

there was “(1) ‘error,’ (2) that is ‘plain,’ and (3) that ‘affect[s] substantial rights.’” 

Johnson v. United States, 520 U.S. 461, 466–67 (1997) (quoting United States v. 

Olano, 507 U.S. 725, 732 (1993)) (alteration in the original). If these conditions are 



                                            54
 
met, we may then exercise “discretion to notice a forfeited error, but only if (4) 

the error ‘seriously affects the fairness, integrity, or public reputation of judicial 

proceedings.’” Id. (quoting Olano, 507 U.S. at 732). 

         With these standards in mind, we would hesitate to vacate and remand 

this case for a new trial based on any one of the errors discussed above in 

isolation, or perhaps even any one category of those errors. But considering the 

record as a whole, we are compelled to conclude a new trial is warranted. 

         To begin with, evidentiary errors and prosecutorial misconducted infected 

every stage of the trial below. In the Government’s opening statement, the 

prosecutor made repeated improper comments; on direct examination of 

numerous key government witnesses, improper evidence was introduced and 

improper questions were asked; during the defense case, evidence supporting 

one of the defendants’ principal trial defenses was improperly excluded; during 

the Government’s initial summation, the prosecutor made yet another improper 

comment; and during the Government’s rebuttal summation, the prosecutor 

made still more improper comments. Impropriety permeated the proceedings 

here. 



                                           55
 
      Moreover, the improprieties were not insubstantial. The prosecutor’s 

comments in the Government’s opening statement repeatedly bolstered the 

credibility of key government witnesses, in direct contravention of repeated 

admonitions from the district court. Although defense counsel at times failed to 

object, plainly improper bolstering continued through the Government’s 

case‐in‐chief and into the Government’s summation. We will not lightly overlook 

such repeated violations of clearly announced rules. See Borello, 766 F.2d at 58 

(“For us to disapprove of the present procedure permitting the bolstering of the 

witness’s testimony and then to declare it harmless error would make our 

remarks in the previous cases purely ‘ceremonial.’”). 

      The improperly excluded evidence of good faith was also significant. In its 

absence, the jury was left without vital context and corroboration for the 

defendants’ defense of good faith and lack of criminal intent. As already noted, 

while the intent element differed among the various charges – for example, only 

the mail fraud charge required a specific intent to defraud – the complex 

regulatory background against which the defendants conducted their activites 

made their professions of good faith relevant, directly or indirectly, to every 



                                         56
 
question of knowledge and intent in dispute in the case. Furthermore, the 

defendants’ protestations of good faith bore directly on assessment of their 

credibility, and the improper exclusion of corroboration of their good faith 

undermined the fairness of that evaluation. As the Tenth Circuit stated in similar 

circumstances, with the aid of such corroboration “[a] jury would be more 

inclined to give weight and consideration to statements and conversations upon 

which a conclusion was based than to a mere statement by the accused of his 

conclusion, unsupported by such statements.” Miller v. United States, 120 F.2d 

968, 970–71 (10th Cir. 1941).   

      The comments in the Government’s rebuttal summation were troubling as 

well. We recognize that summations, and particularly rebuttal summations, are 

not fully constructed in advance. See Donnelly v. DeChristoforo, 416 U.S. 637, 

646–47 (1974). But the improvisatory nature of a rebuttal summation is no license 

for improper vouching, referencing facts not in the record, or appealing to 

extraneous “consequences” of a verdict. 

      We further find that the curative measures employed by the district court 

were insufficient to overcome the prejudicial effect of these significant errors. To 



                                         57
 
be sure, the district court sustained defense objections to the prosecutor’s 

improper remarks in the Government’s opening, while making clear that 

credibility determinations were for the jury alone to make. But improper 

bolstering continued into later stages of the trial without similarly “emphatic” 

curative steps. United States v. Friedman, 909 F.2d 705, 710 (2d Cir. 1990). As for 

the three concededly improper comments in the Government’s rebuttal 

summation, the district court sustained two objections, but overruled the 

objection to the prosecutor’s impermissible reference to the “consequences” of 

the jury’s verdict. And the jury instructions included only standard charges on 

the nature of evidence, the testimony of government witnesses, and the burdens 

of proof, with no special curative charges. 

      As for the alleged certainty of conviction absent the errors, the 

Government’s case was quite strong but not overwhelming. The Government’s 

evidence, while extensive, contained no “smoking gun,” and relied heavily upon 

testimony from witnesses taking the stand pursuant to immunity and 

cooperation agreements. Copeland and Hoosock also testified for the defense 

and denied any wrongdoing, requiring the jury to judge their credibility and 



                                          58
 
weigh it against the credibility of the Government’s witnesses. Furthermore, 

while the defendants attempted to present their good‐faith defense to the jury, 

the presentation was substantially undercut by the district court’s evidentiary 

rulings, which prevented the defendants from providing important context and 

corroboration. See Miller, 120 F.2d at 970–71. 

       Under the circumstances, we are compelled to conclude that the totality of 

the Government’s misconduct in this case, combined with the district court’s 

erroneous exclusion of evidence favorable to the defense, denied the defendants 

their right to a fair trial. Accordingly, the judgments of conviction as to CES, 

Copeland, and Dunn are vacated, and a new trial is ordered. 

II.    The Government’s Appeal 

       Because we vacate the convictions of CES, Copeland, and Dunn, we need 

not consider the Government’s cross‐appeal of those defendants’ sentences. But 

we must address the Government’s appeal with respect to the sentences of Allen 

and Onoff. Though convicted at trial, Allen has not challenged his conviction on 

appeal, and Onoff was convicted pursuant to a guilty plea. The Government 

challenges four aspects of Allen and Onoff’s sentences — the amount of 



                                         59
 
restitution awarded; the loss calculated for purposes of the advisory sentencing 

guidelines; the use of the fraud guideline, U.S.S.G. § 2B1.1, rather than the 

hazardous substances guideline, U.S.S.G. § 2Q1.2; and the substantive 

reasonableness of the sentences. To place these issues in context, we first describe 

the sentencing proceedings below in greater detail. 

      After trial, the Government argued that, for purposes of calculating 

restitution and the applicable guidelines ranges, the losses caused by the 

defendants’ criminal activity generally fell into three categories: (1) the costs of 

cleaning up the contamination caused by AAPEX and Paragon’s rip‐and‐run 

projects; (2) payments to CES for fraudulent air monitoring services on 

abatement projects conducted at Syracuse University by contractor 

Environmental Protection Services, Inc., which performed the underlying 

abatement work properly; and (3) payments made by victims to AAPEX and 

Paragon for rip‐and‐run projects facilitated by CES’s fraudulent air monitoring. 

For defendant Onoff — who, unlike the other individual defendants, was not a 

CES employee but a supervisor at Paragon — the Government advocated a 




                                          60
 
narrower set of losses, calculated as the cleanup costs and contract amounts paid 

in connection with three Paragon abatement projects. 

      The Probation Office adopted this categorization of losses in the 

defendants’ initial Presentence Reports (“PSRs”). For Allen, the Probation Office 

initially calculated the losses as totaling approximately $439,000 for category one, 

$141,000 for category two, and $210,000 for category three. In all, this amounted 

to approximately $790,000 in losses, resulting in a 14‐level increase to his base 

offense level. See U.S.S.G. § 2B1.1(b)(1)(H). For Onoff, the Probation Office 

calculated his losses as totaling approximately $228,000, resulting in a 12‐level 

increase. Id. The Allen’s guidelines imprisonment range was calculated as 121 to 

151 months; Onoff’s was 51 to 63 months. These calculations were based on the 

fraud guideline, U.S.S.G. § 2B1.1, rather than the hazardous substances 

guideline, U.S.S.G. § 2Q1.2, because, given the large loss amounts, the fraud 

guideline produced the higher total offense level. See U.S.S.G. § 3D1.3(a).   

      The defendants objected to the initial loss calculations. After holding a 

hearing, the district court issued an order setting each defendant’s restitution 

liability. As relevant here, the district court concluded that, with respect to the 



                                          61
 
losses in category one (cleanup costs), the Government was “precluded” from 

claiming losses greater than $87,345, which was the amount of restitution the 

Government had previously agreed to collect from AAPEX and Paragon in plea 

agreements with those defendants. Special App. 15. Similarly, with respect to the 

losses in category two (payments to CES for fraudulent services), the district 

court determined that these losses should only include payments for fraudulent 

final clearance air monitoring services and should not include payments for 

other air monitoring services, such as background monitoring prior to 

abatement. In the district court’s view, payments made to CES for services other 

than final clearance air monitoring were “not related to the offense conduct,” id. 

at 11, and therefore the district court limited the losses in category two to 

approximately $25,000, id. at 12. 

      In total, the district court ordered restitution of approximately $117,000. 

The district court held CES responsible for this entire amount, but reduced the 

joint and several liability of the individual defendants based upon each 

defendant’s role in the charged scheme and financial circumstances. As relevant 




                                          62
 
here, the court apportioned five percent of the total restitution liability to Allen 

and thirty percent of the Paragon‐specific restitution liability to Onoff.   

      After the restitution order, the Probation Office, in line with the district 

court’s order, issued amendments to each defendant’s PSR, recalculating each 

defendant’s guideline range by substituting the defendant’s apportioned 

restitution amount for the previously calculated loss amount. As a result, Allen’s 

range became 33 to 41 months, and Onoff’s range became 12 to 18 months.   

      On October 21, 2011, the district court sentenced the various CES 

defendants. At each sentencing, the district court adopted the factual statements 

in the PSRs, as well as their guidelines calculations. Both in its sentencing 

submissions and at each sentencing hearing, the Government objected to the 

guidelines calculation in the PSRs, arguing that restitution and loss are distinct, 

and that if the amounts set in the restitution order were used as loss amounts, 

then the defendants’ guidelines ranges should be determined by the hazardous 

substances guideline rather than the fraud guideline. At the sentencings of CES, 

Copeland, and Dunn, the district court “so noted” the Government’s objections. 

G.A. 937, 952, 979. When the Government again raised the same objection at 



                                          63
 
Allen’s sentencing, however, the court stated, after a colloquy, that, “[n]ow that 

you have brought that up for the first time as far as I am aware, I will take care of 

that.” G.A. 1000. The court explained that it would “add to the record for all of 

the other sentencings that I will also accept and take into account the factors and 

advisory guidelines under [the hazardous substances guideline].” G.A. 1002. The 

court explained that “[t]his is an acceptable, flexible approach by the Second 

Circuit, especially at arriving at a more appropriate sentence outside of the 

guidelines.” Id. The district court later made a similar statement at Onoff’s 

sentencing on November 21, 2011.   

      Ultimately, the court imposed below‐guidelines sentences on all five 

defendants. As relevant here, Allen, and Onoff each received incarcerative 

sentences of “time served (1 day),” representing the brief time each spent being 

processed by the U.S. Marshals following their initial appearances. Allen and 

Onoff received no fines. G.A. 303, 09. Each defendant was ordered to pay 

restitution as calculated in the court’s prior order.   




                                           64
 
      A.     Restitution Order 

      We turn first to the district court’s restitution order, which we review for 

for abuse of discretion. See United States v. Lucien, 347 F.3d 45, 52 (2d Cir. 2003). 

“To identify such abuse, we must conclude that a challenged ruling rests on an 

error of law, a clearly erroneous finding of fact, or otherwise cannot be located 

within the range of permissible decisions.” United States v. Pearson, 570 F.3d 480, 

486 (2d Cir. 2009) (quoting United States v. Boccagna, 450 F.3d 107, 113 (2d Cir. 

2006)). 

      By statute, district courts “shall order restitution to each victim in the full 

amount of each victim’s losses as determined by the court and without 

consideration of the economic circumstances of the defendant.” 18 U.S.C. 

§ 3664(f)(1)(A). Where more than one defendant contributes to a given victim’s 

loss, however, courts “may apportion liability among the defendants to reflect 

the level of contribution to the victim’s loss and economic circumstances of each 

defendant.” Id. § 3664(h). In ordering restitution, “a district court must consider 

that the purpose of restitution is essentially compensatory: to restore a victim, to 

the extent money can do so, to the position he occupied before sustaining 



                                          65
 
injury.” United States v. Gonzalez, 647 F.3d 41, 66 (2d Cir. 2011) (quoting Boccagna, 

450 F.3d at 115) (internal quotation marks omitted). 

      Here, the Government first argues that the district court erred in relying 

on the plea agreements with AAPEX and Paragon to determine the restitution 

necessary to cover cleanup costs. The defendants respond that, because the 

guidelines provide that “stipulations shall . . . not contain misleading facts,” 

U.S.S.G. § 6B1.4(a), the stipulations constituted presumptively reasonable factual 

representations by the Government as to the relevant loss amounts. The 

defendants contend that these representations constitute adequate evidence 

supporting the district court’s findings. 

      But as the Government points out, the court below did not treat the 

stipulations here merely as persuasive evidence of the relevant loss amounts. The 

only basis the district court provided for its finding as to the losses for cleanup 

costs was the legal conclusion that the Government was “precluded” from 

seeking more in restitution from these defendants than it had previously sought 

from AAPEX and Paragon. Special App. 15. Although the reasoning behind this 

legal conclusion is not entirely clear from the record, it appears that the district 



                                          66
 
court was adopting the defendants’ argument, pressed below but now 

abandoned on appeal, that the Government should be “estopped” from seeking 

restitution in excess of the earlier stipulations. G.A. 251–52. The district court 

thus apparently relied on the doctrine of nonmutual collateral estoppel, in which 

“one party is barred from relitigating an issue decided in a previous proceeding, 

where the parties were not the same in the prior proceeding.” United States v. 

Ustica, 847 F.2d 42, 49 n.14 (2d Cir. 1988). 

      The district court’s apparent reliance on this doctrine in setting restitution 

in this case was erroneous. To begin with, the Supreme Court has held that 

nonmutual collateral estoppel is generally unavailable against the Government, 

see United States v. Mendoza, 464 U.S. 154, 159–64 (1984), and has long rejected 

application of nonmutual collateral estoppel against the Government in criminal 

trials, see Standefer v. United States, 447 U.S. 10, 21–25 (1980). Several of our sister 

circuits have rejected the application of nonmutual collateral estoppel in criminal 

sentencing. See United States v. Pierce, 409 F.3d 228, 233–34 (4th Cir. 2005); United 

States v. Montes, 976 F.2d 235, 239 (5th Cir. 1992); United States v. Elfand, 1 F. 

Appʹx 650, 652‐53 (9th Cir. 2001) (per curiam). And we have been wary of giving 



                                           67
 
preclusive effect to factual findings made in a criminal sentencing even when the 

parties to the subsequent proceeding are the same, holding that “precluding 

relitigation on the basis of [sentencing] findings should be presumed improper.” 

United States v. U.S. Currency in the Amount of $119,984, 304 F.3d 165, 172 (2d Cir. 

2002) (quoting SEC v. Monarch Funding Corp., 192 F.3d 295, 306 (2d Cir. 1999)) 

(alteration in the original). In light of this substantial authority, we hold that 

principles of nonmutual collateral estoppel do not prohibit the Government from 

relitigating a factual issue in one criminal sentencing that has been decided in a 

prior sentencing of another defendant. 

      This does not mean, of course, that a Governmental factual representation 

in one part of a case is not relevant to factual determinations in other parts of the 

case. Indeed, a decision in the Seventh Circuit suggests that where a district court 

accepts inconsistent factual representations from the Government, and fails to 

provide an explanation, the unexplained discrepancy may indicate a clear error. 

See United States v. Barnes, 602 F.3d 790, 797 (7th Cir. 2010) (holding that, where a 

district court without explanation rejected a stipulated drug quantity for one 




                                          68
 
co‐conspirator that it had accepted for other co‐conspirators based on the same 

factual record, “such a discrepancy in factual findings is clearly erroneous”). 

      But the decision below cannot be justified as an attempt to avoid 

problematic inconsistent factual findings. Apart from the fact that the district 

court did not frame its decision in those terms, the district court was simply 

mistaken in finding that the plea agreements with AAPEX and Paragon had 

“accepted $87,345.00 as being the amount of loss these victims suffered.” Special 

App. 11. In fact, the record shows that the losses stipulated in the plea 

agreements and the losses caused by the defendants here were different. AAPEX 

was charged with two counts: conspiracy to violate the Clean Air and Clean 

Water Acts, and mail fraud against its insurance carrier. While AAPEX pled 

guilty to both of these crimes, the stipulated restitution on which the district 

court relied pertained only to the mail fraud offense and was to be paid to 

AAPEX’s insurer, Team Transportation Trust. The AAPEX plea agreement says 

nothing about the losses for cleanup costs suffered by the property owners who 

were the victims of the defendants’ crimes here. 




                                         69
 
            As for the Paragon plea agreement, Paragon pled guilty to conspiring to 

violate the Clean Air Act in connection with three rip‐and‐run abatement 

projects. The stipulated restitution amount, however, pertained to only one of 

those projects. Nothing in the agreement suggests that the amount on which the 

district court relied represented the total loss for cleanup costs suffered by all of 

the property owners for Paragon projects.8 

           Beyond the finding as to category one (cleanup costs), the Government 

also challenges the district court’s decision to exclude from its restitution award 

certain costs in category two (payments to CES for fraudulent services) — costs 

not associated with final clearance air sampling. The district court gave three 

reasons for finding these costs to be unrelated to the offense conduct, but each is 

unpersuasive. 

           First, the district court found that non‐air sampling services, such as bulk 

asbestos sampling and analysis — that is, testing of solid materials for asbestos 

content — “did not pertain to the crimes charged.” Special App. 11. But the 


                                                 
8  The defendants urge us to affirm the district court’s finding as to the losses for cleanup costs 
on alternative grounds independent of the plea agreements with AAPEX and Paragon. We 
decline to do so, as the factual issues the defendants raise are appropriately addressed by the 
district court in the first instance. 
 
                                                    70
 
indictment charged that the defendants falsely represented to CES’s clients that 

CES would perform all of its work in compliance with the law, not just air 

monitoring. And at trial, the Government presented evidence that CES’s 

laboratory violated applicable regulations when analyzing all kinds of samples, 

not just final clearance air samples. Elsewhere in its restitution order, the district 

court acknowledged and accepted this evidence. See id. at 9 n.2. 

      Second, the district court noted that air monitoring services other than 

final clearance air sampling, such as background sampling and pre‐abatement 

sampling, “are required prior to any asbestos abatement work,” and are 

“generally done without entering the contained abatement work area and 

therefore would not be affected by improper asbestos abatement.” Id. at 11–12. 

But for all of the projects in category two, it was undisputed that the underlying 

abatement work had been conducted properly and that the defendants’ 

wrongdoing consisted of fraudulently certifying the propriety of its own 

services. Contrary to the district court’s apparent assumption in this instance, the 

defendants’ crimes were broader than merely aiding and abetting unlawful 

abatement work. As the district court noted, even where “the actual asbestos 



                                          71
 
abatement was done properly,” the “sampling and laboratory analysis done by 

CES were not done properly.” Id. at 9 n.2. 

      Third, the district court found that “the government failed to establish any 

wrongdoing pertaining to the sampling and analysis of background air 

sampling, pre‐abatement air sampling, and environmental air sampling.” Id. at 

12. But again, the district court itself found that, beyond air sampling, the 

“laboratory analysis done by CES w[as] not done properly.” Id. at 9 n.2.   

      In light of these legal errors and conflicting factual findings, we conclude 

that the district court clearly erred in setting the amount of restitution.   

      B.     Procedural and Substantive Reasonableness 

      In addition to the restitution order, the Government also challenges the 

procedural and substantive propriety of the defendants’ sentences. We review a 

district court’s sentence for procedural and substantive reasonableness, a 

standard “akin to review for abuse of discretion.” United States v. Cavera, 550 F.3d 

180, 188 (2d Cir. 2008) (en banc) (quoting United States v. Fernandez, 443 F.3d 19, 

27 (2d Cir. 2006)). With respect to procedural reasonableness, a district court 

commits procedural error when, among other things, it “makes a mistake in its 



                                           72
 
Guidelines calculation.” Id. at 190. We review district court’s factual findings 

informing its guidelines calculation for clear error, and its conclusions of law de 

novo. See United States v. Uddin, 551 F.3d 176, 180 (2d Cir. 2009). With respect to 

substantive reasonableness, a sentence is substantively unreasonable only in the 

“exceptional case[] where the trial court’s decision ‘cannot be located within the 

range of permissible decisions.’” Cavera, 550 F.3d at 189 (quoting United States v. 

Rigas, 490 F.3d 208, 238 (2d Cir. 2007)). 

      We turn first to the Government’s procedural challenges, starting with the 

challenge to the district court’s loss calculation for purposes of the fraud 

guideline, U.S.S.G. § 2B1.1. As noted, the district court used the amounts 

calculated in its restitution order as the relevant loss amounts. For the reasons 

already explained, the restitution calculations rested on reversible legal and 

factual errors. Those errors carried forward into the loss calculations. 

      In addition, even if the restitution calculations had been accurate, the 

district court erred in mechanically using each defendant’s restitution liability 

under 18 U.S.C. § 3664 as the relevant loss amount under U.S.S.G. § 2B1.1. 

Though restitution and loss involve closely related calculations, which ultimately 



                                             73
 
produce the same figure in many cases, the inquiries are not identical. 

Restitution serves a compensatory function, Gonzalez, 647 F.3d at 66, and 

“focuses on the victim and the harm proximately caused by the defendantʹs 

conduct.” United States v. Gossi, 608 F.3d 574, 580 (9th Cir. 2010) (emphasis 

omitted). Loss under the fraud guideline, by contrast, focuses on the defendant, 

and seeks, however imperfectly, to measure the seriousness of his or her criminal 

conduct. See United States v. Byors, 586 F.3d 222, 225 (2d Cir. 2009). Because “[a] 

defendant’s culpability will not always equal the victim’s injury,” United States v. 

Catherine, 55 F.3d 1462, 1465 (2d Cir. 1995), “an amount‐of‐loss calculation for 

purposes of sentencing does not always equal such a calculation for restitution,” 

United States v. Germosen, 139 F.3d 120, 130 (2d Cir. 1998). 

      These different purposes are reflected in the relevant statutory and 

guidelines provisions. Congress has authorized restitution for “the full amount 

of each victim’s loss,” 18 U.S.C. § 3664(f)(1)(A), which we have held encompasses 

only the “actual loss,” United States v. Marino, 654 F.3d 310, 320 (2d Cir. 2011) 

(quoting Germosen, 139 F.3d at 130), that was “directly caused by the conduct 

composing the offense of conviction,” id. (quoting United States v. Silkowski, 32 



                                          74
 
F.3d 682, 689 (2d Cir. 1994)). Loss for purposes of the fraud guideline, by 

contrast, is defined as “the greater of actual loss or intended loss.” U.S.S.G. 

§ 2B1.1 cmt. 3(A). Actual loss, in turn, is defined as “the reasonably foreseeable 

pecuniary harm that resulted from the offense,” while intended loss is “the 

pecuniary harm that was intended to result from the offense.” Id. § 2B1.1, cmt. 

3(A)(i), (ii). The term “offense” in these provisions includes all of the defendant’s 

offense conduct, as well as “all reasonably foreseeable acts and omissions of 

others in furtherance of [any] jointly undertaken criminal activity.” U.S.S.G. § 

1B1.3(a)(1)(B).   

       Furthermore, of particular relevance here, district courts may apportion 

the full amount of restitution among multiple defendants “to reflect the level of 

contribution to the victim’s loss and economic circumstances of each defendant.” 

18 U.S.C. § 3664(h). Consideration of a defendant’s “economic circumstances,” 

however, is not permitted with respect to the guideline calculation. See U.S.S.G. 

§ 5H1.10 (providing that “socio‐economic status” is “not relevant in the 

determination of a sentence” as calculated under the guidelines). 




                                          75
 
      Notwithstanding these distinctions between restitution and loss, the 

defendants argue that we may affirm the district court’s loss calculations on the 

ground that each defendant’s restitution liability naturally reflects the district 

court’s assessment of the losses that each defendant intended or could 

reasonably foresee. We decline to reframe the district court’s findings in this 

way. While the district court’s apportionment of restitution in part reflected each 

defendant’s role in the scheme alleged, which also may affect what losses each 

defendant could foresee, the apportionment also reflected economic 

considerations that have no place in calculating loss. See Special App. 14 

(discussing Allen’s financial circumstances); id. 15 (discussing Onoff’s financial 

circumstances). Although a sentencing court need not perform any “robotic 

incantations” to fulfill its obligations under the guidelines, United States v. Crosby, 

397 F.3d 103, 113 (2d Cir. 2005), and “need only make a reasonable estimate of 

the loss,” U.S.S.G. § 2B1.1, cmt. 3(C), we cannot presume that each defendant’s 

restitution and loss amounts are the same absent some indication that the district 

court made such a determination under the proper standards. 




                                          76
 
      The Government also challenges the district court’s reliance on the fraud 

guideline rather than the hazardous substances guideline. The district court, 

following the approach taken in the PSRs, grouped the counts against each 

defendant under U.S.S.G. § 3D1.2(c). For counts grouped under that guideline, 

U.S.S.G. § 3D1.3(a) provides that “the offense level applicable to a Group is the 

offense level . . . for the most serious of the counts comprising the Group, i.e., the 

highest offense level of the counts in the Group.” Under the loss amounts 

calculated by the district court, the fraud guideline produced an offense level of 

20 for Allen and 13 for Onoff, while, according to the Government, the 

hazardous substances guideline produced an offense level of 22 for Allen and 21 

for Onoff. Nevertheless, the district court applied the fraud guideline, though it 

stated, both at Allen and Onoff’s sentencings and in the respective statements of 

reasons, that it would also consider the hazardous substances guideline. 

      The defendants contend that this approach to the guidelines calculation is 

permissible under this Court’s decision in United States v. Dhafir, 577 F.3d 411 (2d 

Cir. 2009). In that case, we considered whether to calculate a defendant’s 

guidelines range under U.S.S.G. § 2S1.1(a)(1), which sets the offense level for a 



                                          77
 
money laundering offense based on the level of the underlying offense from 

which the laundered funds were derived, where that level can be determined; or 

under § 2S1.1(a)(2), which in other circumstances sets the offense level based on 

the loss table in the fraud guideline. See Dhafir, 577 F.3d at 414. We found that 

certain “factual ambiguities” rendered it difficult to determine whether (a)(1) or 

(a)(2) applied. Id. at 415. To begin with, it was unclear from the record “whether 

[the] defendant used the proceeds of his fraud crimes to engage in promotional 

money laundering.” Id. In addition, if the laundered funds in fact represented 

proceeds from another offense, applying subsection (a)(2) would have produced 

the “odd” and “illogical result” that the defendant “would receive a lower 

sentence if the laundered money was ‘criminally‐derived’ than if it was ‘legally 

obtained.’” Id. (quoting district court opinion). 

      Given these unusual circumstances, we held that the district court was 

“not bound in ambiguous circumstances . . . to choose one Guidelines range in 

particular,” but was “free to take the more flexible—and often more, 

direct—approach of arriving at a more appropriate sentence outside the 

Guidelines.” Id. Under such an approach, “the judge could simply look at all of 



                                          78
 
the facts, take both suggestions into account, consider the § 3553(a) factors, and 

come up with a ‘hybrid’ approach if he so chose.” Id. We noted that this possible 

tack aligned with prior cases stating that omission of the guidelines calculation 

may be justified in some instances “to avoid the need to resolve all of the factual 

issues necessary to make precise determinations of some complicated matters.” 

Id. (quoting Crosby, 397 F.3d at 112); see also Cavera, 550 F.3d at 190 (reaffirming 

Crosby in this regard); id. at 200 n.4 (Raggi, J., concurring) (same). 

      But the flexible approach we endorsed in Dhafir is unsuited to this case. By 

the time it calculated the defendants’ guidelines ranges, the district court had 

resolved (albeit erroneously) all of the necessary factual issues. Nor did the 

application of the grouping rules under § 3D1.3(a) or the hazardous substances 

guideline present any unique or novel conceptual issues. Dhafir, Crosby, and 

Cavera lay out a limited exception to the general rule that “a district court should 

begin all sentencing proceedings by correctly calculating the applicable 

Guidelines range.” Gall v. United States, 552 U.S. 38, 49 (2007). In appropriate 

cases, that exception can conserve judicial resources and avoid turning a difficult 

guidelines calculation into an end unto itself, divorced from the considerations 



                                           79
 
Congress has directed must ultimately determine an appropriate criminal 

sentence. See Cavera, 550 F.3d at 188–89; 18 U.S.C. § 3553(a). That limited 

exception, however, is not a license for district courts to avoid calculating the 

proper guidelines range when the facts have been determined and the law is 

clear. 

          In short, the factual and procedural errors detailed above require us to 

vacate the sentences of defendants Allen and Onoff and remand for 

resentencing. Accordingly, we need not, and do not, consider whether their 

sentences were substantively unreasonable. 

                                     CONCLUSION 

          For the foregoing reasons, the judgments of conviction as to CES, 

Copeland, and Dunn, and the sentences of Allen and Onoff are VACATED. The 

case is REMANDED for a new trial as to CES, Copeland, and Dunn and for 

resentencing as to Allen and Onoff. 




                                            80